        Case 1:18-cv-00712-MN Document 47 Filed 06/21/19 Page 1 of 2 PageID #: 515

                                                        WHITEFORD, TAYLOR & PRESTON LLC
                                                                                                                                                                              DELAWARE*
                                                                                                                                                                         DISTRICT OF COLUMBIA
                                                                    THE RENAISSANCE CENTRE, SUITE 500                                                                          KENTUCKY
                                                                         405 NORTH KING STREET                                                                                 MARYLAND
                                                                                                                                                                               MICHIGAN
                                                                       WILMINGTON, DE 19801-3700
        CHAD J. TOMS                                                                                                                                                           NEW YORK
          PARTNER                                                       MAIN TELEPHONE (302) 353-4144                                                                        PENNSYLVANIA
                                                                                                                                                                                VIRGINIA
DIRECT LINE (302) 357-3253                                                FACSIMILE (302) 661-7950
DIRECT FAX (302) 357-3273                                                                                                                                                  WWW.WTPLAW.COM
   ctoms@wtplaw.com                                                                                                                                                          (800) 987-8705




                                                                                      June 21, 2019


    VIA ECF
    Hon. Maryellen Noreika, U.S.D.J.
    U.S. District Court, D. Del.
    844 N. King Street
    Wilmington, DE 19801

                                  Re: Perrong v. Liberty Power Corp., 1:18-cv-712 (MN)

    Dean Judge Noreika:

            I, and Aytan Y. Bellin of Bellin & Associates LLC, who is admitted pro hac vice,
    represent Plaintiff Andrew Perrong and the proposed Class in the above-entitled case. We are
    writing this letter to inform the Court about a decision issued last week by the Ninth Circuit that
    is relevant to Defendant’s motion to dismiss currently pending before this Court.

            In Duguid v. Facebook, Inc., --- F.3d ---, 2019 WL 2454853 (9th Cir. Jun. 13, 2019)
    (attached), the Ninth Circuit followed the Fourth Circuit’s ruling in American Association of
    Political Consultants, Inc. v. 923 F.3d 159 (4th Cir. 2019), and held that even though the
    Government-Debt Exception violated the First Amendment, the Government-Debt Exception
    was severable from the remainder of the TCPA, which would remain in force. Duguid at *8.
    The Ninth Circuit’s severability ruling was based both on the severability provision contained in
    47 U.S.C. § 608, which covers the TCPA, and the fact that the TCPA “had been fully operative
    for more than two decades” when the Government Debt exception was added to the TCPA in
    2015, thus showing that that exception “did not suddenly and silently become so integral to the
    TCPA that the statute could not function without it.” Id. (internal quotation marks omitted). The
    Ninth Circuit indicated that Rappa v. New Castle County, 18 F.3d 1043, 1073 (3rd Cir. 1994),
    relied upon by the Defendant here, was not to the contrary because the above two rationales for
    severing the Government-Debt Exception from the TCPA were “specific evidence of a legislative
    preference for elimination of the [Exception].” Duguid, at *8 (quoting Rappa, 18 F.3d at 1073).

           Accordingly, for the above stated reasons, and for the reasons discussed in Mr. Perrong’s
    previous submissions to this Court, Defendant’s motion to dismiss should be denied.




  **Whiteford, Taylor & Preston LLC is a limited liability company. Our offices outside of Delaware operate under a separate Maryland limited liability partnership, Whiteford, Taylor & Preston L.L.P.
  Case 1:18-cv-00712-MN Document 47 Filed 06/21/19 Page 2 of 2 PageID #: 516
June 21, 2019
Page 2


                                                Respectfully submitted,

                                                 /s/ Chad J. Toms
                                                Chad J. Toms, Esq. (DE# 4155)
                                                Whitford, Taylor & Preston, L.L.C.
                                                405 King Street
                                                Wilmington, DE 19801-3700
                                                Tel: (302) 357-3253
                                                Fax: (302) 357-3723
                                                Email: ctoms@wtplaw.com

                                                Aytan Y. Bellin, Esq. (pro hac vice)
                                                Bellin & Associates LLC
                                                50 Main Street, Suite 1000
                                                White Plains, NY 10606
                                                Tel: (914) 358-5345
                                                Fax: (212) 571-0284
                                                Email: aytan.bellin@bellinlaw.com

                                                Attorneys for Plaintiff and the Proposed
                                                Class




CJT:trr
Encls.
cc:    Aytan Bellin, Esquire (VIA ECF)
       Laura D. Hatcher, Esquire (VIA ECF)
       Jennifer Lynne Hall, Esquire (VIA ECF)
       Alexandra Rogin, Esquire (VIA ECF)
       Anjali Motgi, Esquire (VIA ECF)




10089611
